DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 24 March 2021.
2.  Claims 1-5, 7-14 and 16-20 are pending in the application.
3.  Claims 1-5, 7-14 and 16-20 have been allowed.
4.  Claims 6 and 15 have been cancelled.
Allowable Subject Matter
5.  Claims 1-5, 7-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1 the applicant has incorporated the allowable limitation from dependent claim 6 such as “wherein the remote assistance controller receives a proposed operation from the remote assistance device, determines whether the proposed operation complies with the remote assistance policy, and when the proposed operation complies with the remote assistance policy, the remote assistance controller sends the proposed operation to the user device, refreshes the requestor view and the assistant view, sends the refreshed requestor view to the user device, and sends the refreshed assistant view to the remote assistance device”.
As to independent claim 12, the closest prior art is Desai et al US 2015/0319178 A1 (hereinafter Desai).  Desai is directed towards a system for remote assistance and control of user devices subject to one or more remote assistance policies [abstract].  However, the prior art does not disclose, teach or fairly suggest the limitation of “wherein the remote assistance controller receives a request from the user device for remote assistance, and in response, forwards the request 
As to independent claim 13 the applicant has incorporated the allowable limitation from dependent claim 15 such as “the remote assistance controller receiving a proposed operation from the remote assistance device”, “the remote assistance controller determining whether the proposed operation complies with the remote assistance policy” and “when the proposed operation complies with the remote assistance policy, the remote assistance controller: sends the proposed operation to the user device; refreshes the requestor view; sends the refreshed requestor view to the user device; refreshes the assistant view; and sends the refreshed assistant view to the remote assistance device”. 
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  King et al US 2019/0026132 A1 directed to a live help system that provides an intuitive display of help information on a user’s graphical user interface [abstract].
B.  Singh US 2018/0039502 A1 directed to computer software which provides remote technology assistance through dynamic flows of visual and auditory instructions [0001].
C.  Edwards et al US 2013/0007643 A1 directed to displaying help information on a mobile device [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492